Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 18, 20, 21, 22, 23, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 1, 4, and 5-11 of U.S. Patent No. 10,697,479 in view of Stone (2,258,913).  Patent claims 1, 2, 1, 1, 1, 4, and 5-11 substantially disclose all of the claimed subject matter except for at least a portion of the cylindrically extending backer bar being welded to the weld groove base and the outwardly opening weld groove being U-shaped.
Stone teaches for a cylindrical sidewall 10 with a sidewall edge 18, an additional cylindrical sidewall 13 with a sidewall edge 19, when combined with the cylindrical sidewall edge 18 forms an outwardly opening weld groove 20, and a cylindrically extending backer bar 16 and that at least a portion 25 of the cylindrically extending backer bar is welded to the weld groove base 22 and the outwardly opening weld groove 20 is U-shaped (figure 1) for the purposes of preventing the weld from breaking through into the bore of the cylindrical sidewalls.  See Stone, page 2, right col., lines 6-13.
.

Claims 31, 32, 33, 34, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 12, 12, 12, and 17 of U.S. Patent No. 10,697,479 in view of Stone (2,258,913).  Claims 12, 13, 12, 12, 12, and 17 substantially disclose all of the claimed subject matter except for the weld joint comprising the molten metal, the sidewall edge, the end cap edge, the weld groove base, and at least a portion of the backer bar, and the outwardly opening weld groove being U-shaped.
Stone teaches for a method for welding a cylindrical sidewall 10 and an additional cylindrical sidewall 13 together by welding a sidewall edge 18,22 of the cylindrical sidewall 10 to a sidewall edge 19,22 of the additional cylindrical sidewall 13 by introducing molten metal into an outwardly opening weld groove 20 formed by the sidewall edges 18,22 and 19,22 wherein a cylindrically extending backer bar 16 is located adjacent a weld groove base 22 formed by the sidewall edges 18,22 and 19,22 and that the weld joint comprises the molten metal, the sidewall edges 18,19, the weld groove base 22, and at least a portion 25 of the backer bar, and the outwardly opening weld groove 20 being U-shaped (figure 1) for the purposes of 
Since patent claims 12, 13, 12, 12, 12, and 17 and Stone are both in the same field of endeavor the purpose disclosed by Stone would have been recognized in the pertinent art of patent claims 12, 13, 12, 12, 12, and 17.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the weld joint of claims 12, 13, 12, 12, 12, and 17 such that the weld joint comprises the molten metal, the sidewall edge, the end cap edge, the weld groove base, and at least a portion of the backer bar, and the outwardly opening weld groove is U-shaped for the purposes of preventing the weld from breaking through into the bore of the cylindrical sidewalls.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
March 12, 2021